Citation Nr: 1529136	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-05 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 2004 to November 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges his is entitled to service connection for a low back disability.  Specifically, he asserts in his April 2010 claim that in early November 2004, during physical training, he was playing football and was tackled.  He sustained, what it seemed at the time, to be a minor injury.  He did not report the injury.  After graduation, the pain worsened and medical attention was needed.   

Service treatment records are silent for any complaints, treatments, or injuries pertaining to the Veteran's low back.  His October 2004 separation examination specifically denied any problems other than strep throat.  

Private post-service records beginning in February 2005 reflect the Veteran was seen for complaints of low back pain.  The record notes the Veteran developed some mild back pain during training, but no specific injuries.  Since he has been out of training, he started having more back pain; that was in the end of November.  No injuries that he is aware of regarding his back.  

A February 2005 private treatment record notes a radiology report revealed mild scoliotic curve with convexity to the left, but no evidence of any compression deformities.  A March 2005 private treatment record notes a magnetic resonance imaging (MRI) of the Veteran's low back revealed central canal narrowing at L4-L5, due to short congenital pedicles, and a very small annular tear at L3-L4 and again at L4-L5, but no protrusion or extrusion.  Minimal disk desiccation along the lower thoracic spine, which is incidentally noted, but no bona fide herniation. 

A June 2005 statement from Dr. R.W.F. notes he was asked by the Veteran to write a letter stating an opinion regarding his back condition.  The physician found the Veteran's discomfort was a combination of factors.  "There was no suspect single injury during his training that seemed to cause this; however, the pain did indeed start during the training process."  The physician continues, stating, the Veteran never had back trouble or pain prior to the onset of his training and "[m]y feel is that there was a tendency to develop back trouble that was brought out or exacerbated by his training process in November."  

An April 2006 memorandum from the Department of the Navy shows that the Veteran is no longer physically qualified for retention in the Marine Corps Reserve due to back pain.  

As the Veteran complained of low back pain four months after discharge from service and post-service private treatment records reveal evidence of a possible pathology, the Board finds the Veteran should be afforded an examination, and an etiological opinion should be obtained to determine whether the Veteran has any low back disabilities as a result of service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ. 

2. The AOJ should then schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed low back disability.  All indicated imaging studies should be performed and provide a current diagnosis.  The claims folder should be provided to the examiner(s) for review of pertinent documents therein in connection with the examination, and the examination report(s) should reflect that such a review was conducted.

The examiner(s) should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability was incurred in or as a result of active duty service. 

A complete rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner should explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Upon review of all the evidence submitted, and any additional development deemed necessary, evaluate and adjudicate the low back disability claim.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




